DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/21 has been entered.

Response to Arguments
Applicant's arguments filed 8/16/21 have been fully considered but they are not persuasive.  Examiner performed an updated search, but the existing prior art still appears to read on the amended claims.
Stewart paragraphs [0017] – [0018] discuss “male profile 1-5 is of a continuous and constant cross section…then a waterproof seal can be established…”, which traverses Applicant’s arguments.  Examiner notes that the elements that correlate to 105, 106 in fig. 5 appear to be continuous.
Claims 13 and 16 are no longer rejected by Stewart.
Claim 6 is no longer rejected by Stewart, but by Hawley.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart ‘529.
Stewart teaches a zipper comprising a male side (103, 108) being a continuous protruding ball (insofar as the “ball” is disclosed) and a female side (104, 109) including a continuous protruding socket and a slider garage (see below) on the zipper with male and female portions of the slider garage positioned, respectively, on the male and female portions of the zipper and with overmolded male and female portions terminating the male and female sides of the zipper (see fig. 5), [Claim 1].
**Examiner’s Note: Examiner notes that these claims are considered to be product-by-process claims due to the limitations “overmolded“.  “Even though product-by-process claims are limited by and defined by the process, the patentability of the product does not depend on its method of production.  Determination of patentability is based on the product itself.   If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process", In re Thorpe, 227 USPQ 964, 966.  See MPEP 2113.  

    PNG
    media_image1.png
    261
    534
    media_image1.png
    Greyscale


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawley, U.S. Patent 3,101,109.
Hawley teaches a zipper comprising a male side (9-11) being a continuous protruding ball (insofar as the “ball” is disclosed) and a female side (12-14) including a continuous protruding socket and a slider garage (31) on the zipper with male and female portions of the slider garage positioned, respectively, on the male and female portions of the zipper and with overmolded male and female portions terminating the male and female sides of the zipper (see fig. 5), [Claim 1].
**Examiner’s Note: Examiner notes that these claims are considered to be product-by-process claims due to the limitations “overmolded“.  “Even though product-by-process claims are limited by and defined by the process, the patentability of the product does not depend on its method of production.  Determination of patentability is based on the product itself.   If the product in the product-by-process claim is the same as or obvious from a product of the prior In re Thorpe, 227 USPQ 964, 966.  See MPEP 2113.  
Regarding Claim 6, see u-shape below and see fig. 2.

    PNG
    media_image2.png
    353
    443
    media_image2.png
    Greyscale



Claim(s) 1, 3-5, 7-8 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart ‘529.
Stewart, in a separate interpretation from the rejection above (this interpretation relying on the embodiments of figs. 27-28A), teaches a zipper comprising a male side (103, 105, 108) being a continuous protruding ball (insofar as the “ball” is disclosed) and a female side (104, 109) including a continuous protruding socket and a slider garage (160, 161, 168) on the zipper with male and female portions of the slider garage positioned, respectively, on the male and female portions of the zipper and with overmolded male and female portions terminating the male and female sides of the zipper (see below), [Claim 1].
**Examiner’s Note: Examiner notes that these claims are considered to be product-by-process claims due to the limitations “overmolded“.  “Even though product-by-process claims are In re Thorpe, 227 USPQ 964, 966.  See MPEP 2113.  
Regarding Claim 3, see figs. 27, 28A and 29 and see paragraph [0188].
Regarding Claim 4, see drawing selection below which satisfies the claim limitations at issue.

    PNG
    media_image3.png
    266
    723
    media_image3.png
    Greyscale

Regarding Claim 5, insofar as the claim is understood, the overmolded female portion comprises the female portion which appears to have a deeper void than the overmolded female portion.
Regarding Claim 7, assuming the “overmolded body” is the slider garage, see rejection of Claims 1-3 and see fig. 29.
**Examiner’s Note: Examiner notes that these claims are considered to be product-by-process claims due to the limitations “overmolded“.  “Even though product-by-process claims are limited by and defined by the process, the patentability of the product does not depend on its method of production.  Determination of patentability is based on the product itself.   If the product in the product-by-process claim is the same as or obvious from a product of the prior In re Thorpe, 227 USPQ 964, 966.  See MPEP 2113.  
Regarding Claim 8, see fig. 28A which appears to satisfy the limitations of the claims at hand.

    PNG
    media_image4.png
    206
    379
    media_image4.png
    Greyscale

Regarding Claims 11-12, elements 105 are continuous and therefore meet the limitations at issue and see fig. 29 which shows no break between the zipper and the slider garage.


Claim(s) 13 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peano ‘147.
Peano teaches a zipper comprising a zipper including a male side and a female side (see below) and a slider garage (20), the slider garage forming a U-shape (see fig. 4) and where ends of the U-shape push together to close the slider garage and a first one of the ends of the slider garage include an overmolded male portion and a second one includes an overmolded female portion (see drawing selection below and see fig. 4D), [Claim 13].
**Examiner’s Note: Examiner notes that the claim does not require any specific structure and the limitation “overmolded” is open to interpretation.  Examiner has designated a male portion and a female portion and sections of those portions are overmolded by the slider garage and are therefore interpreted to meet the claim limitations.
In re Thorpe, 227 USPQ 964, 966.  See MPEP 2113.  

    PNG
    media_image5.png
    331
    537
    media_image5.png
    Greyscale

Regarding Claim 19-20, see rejection of Claim 13, and note that the zipper of Peano is disclosed as watertight (see Col 3, Line 40).  

Allowable Subject Matter
Claims 16-18 allowed.

Conclusion 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677